Citation Nr: 9923872	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for C5-6 herniated disc 
(claimed as back/neck condition).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


REMAND

The veteran had active duty from March 1978 to October 1979.

On the veteran's November 1998 VA Form 9 substantive appeal, 
he requested a hearing before the Board.  In January 1999, 
the regional office (RO) sent the veteran a letter asking him 
if he would like to attend a video hearing and requested that 
he respond by February 5, 1999, or he would be kept on the 
hearing schedule for a future visit by a member of the Board 
to the RO.  The veteran did not respond and he was scheduled 
for a Travel Board hearing in April 1999.  The letter 
informing him of the Travel Board hearing requested that he 
respond on a form as to whether he planned to attend, and the 
veteran responded that he would attend.  The veteran did not 
report for the Travel Board hearing in April 1999 but he did 
submit another VA Form 9 on which he stated that he requested 
that he be scheduled for a video conference hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
video conference hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










